Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 10, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150891                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  EARL H. ALLARD, JR.,                                                                                Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 150891
                                                                    COA: 308194
                                                                    Wayne CC: 10-110358-DM
  CHRISTINE A. ALLARD,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the December 18, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether MCL 552.23 and MCL 552.401 are
  inapplicable where the parties entered into an antenuptial agreement; and (2) whether the
  real estate held by the plaintiff’s limited liability companies, including the marital home,
  and any income generated by those properties, could be treated as marital assets and, if
  so, under what conditions.

          The Business Law and Family Law Sections of the State Bar of Michigan are
  invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 10, 2015
           d0603
                                                                               Clerk